Pannell, Judge.
Assignments of error and recitals of fact contained in a petition for certiorari to the superior court from the judgment of a recorder’s court which have not been verified by the answer of the magistrate, no answer having been filed, cannot be considered (Caswell v. State, 5 Ga. App. 483 (2) (63 SE 566); Stephens v. Barnes, 11 Ga. App. 491 (75 SE 827); Reese v. Miller, 33 Ga. App. 442 (126 SE 904); Morris v. Battey, 31 Ga. App. 438 (121 SE 125); Ralls v. Jones, 40 Ga. App. 218 (149 SE 291); Skirling v. Kennon, 119 Ga. 501 (2) (46 SE 630); Akers v. J. M. High Co., 122 Ga. 279 (1) (50 SE 105)), and there is no error upon the part of the judge of the superior court in dismissing such a petition for certiorari upon motion made by the defendant (Southern R. Co. v. Stone, 2 Ga. App. 375 (58 SE 502); Norris v. Sibert & Robinson, 53 Ga. App. 440 (186 SE 199)), irrespective of whether or not the grounds actually urged for dismissal were valid. See Zachry v. State, 81 Ga. App. *348637, 638 (59 SE2d 555); Williams v. State, 91 Ga. App. 124 (85 SE2d 91). The judgment of the judge of the superior court, in the present case, dismissing the certiorari is therefore affirmed.
Submitted September, 9, 1968
Decided September 12, 1968.
J. L. Jordan, for appellant.
Sanders, Mottola & Haugen, Charles Van S. Mottola, for appellee.

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.